                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


KEVIN STRUSS;                          )
STRUSS FARMS, L.L.C.; and              )
STRUSS & COOK FARMS,                   )
                                       )
                      Plaintiffs,      )
                                       )
      v.                               )                 Case No. 18-2184-JWL
                                       )
UNITED STATES DEPARTMENT OF            )
      AGRICULTURE;                     )
RISK MANAGEMENT AGENCY; and            )
FEDERAL CROP INSURANCE                 )
      CORPORATION,                     )
                                       )
                      Defendants.      )
                                       )
_______________________________________)


                            MEMORANDUM AND ORDER

       Plaintiffs seek judicial review of defendants’ Final Agency Determination (FAD-

277) under 5 U.S.C. § 706, a provision of the Administrative Procedures Act (APA), and

the parties have submitted the matter for decision by the Court on written briefs (Doc. ##

21, 27, 30) based on the administrative record. For the reasons set forth below, the Court

concludes that defendants’ action in issuing FAD-277 was not arbitrary or capricious, and

the Court therefore denies plaintiffs’ request to set aside that action. Judgment will

therefore be entered in favor of defendants in this matter.
       I.     Background

       Defendant Federal Crop Insurance Corporation (FCIC) and defendant Risk

Management Agency (RMA) are agencies of defendant United States Department of

Agriculture (USDA). FCIC administers a program of crop insurance under the Federal

Crop Insurance Act (FCIA), 7 U.S.C. §§ 1501 et seq. FCIC issues crop insurance policies

and also provides reinsurance for policies issued by private insurance companies known as

approved insurance providers (AIPs). RMA administers the program on behalf of FCIC.

For purposes of this case, there is no distinction between FCIC and RMA.

       Defendants have issued regulations to carry out this program of crop insurance. One

such regulation, 7 C.F.R. § 457.8, sets out certain terms, known as the Basic Provisions,

that must be included in and govern any policy under the program. Other regulations

provide that a program participant may request a final agency determination (FAD) by

which FCIC interprets the FCIA or the authorized regulations. See 7 C.F.R. §§ 400.765-

400.768.

       In 2016, plaintiffs suffered losses with respect to their corn crop, and they submitted

claims to an AIP under seven crop insurance policies subject to the federal program.

According to plaintiffs’ complaint in this matter, the AIP denied the claims because

plaintiffs failed to provide certain production records for corn that they were able to harvest

and sell. Plaintiffs requested an FAD interpreting the applicable Basic Provisions from the

regulations. On January 16, 2018, defendants issued FAD-277, in which they rejected

plaintiffs’ proposed interpretation.    Plaintiffs exhausted administrative remedies and

subsequently filed the instant action seeking judicial review of FAD-277.

                                              2
       II.     Governing Standards

       Plaintiffs seek review under 5 U.S.C. § 706(2)(A), which provides that the

reviewing court shall hold unlawful and set aside any agency action found to be “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” See id. The

Court’s review under that standard is “highly deferential.” See Citizens’ Committee to Save

Our Canyons v. Krueger, 513 F.3d 1169, 1176 (10th Cir. 2008). The reviewing court

ascertains whether the agency considered the relevant factors and articulated a rational

connection between any facts found and the decision made, and whether the agency made

a clear error of judgment. See id. “A presumption of validity attaches to the agency action

and the burden of proof rests with the [parties] who challenge such action.” See id. (quoting

Colorado Health Care Ass’n v. Colorado Dept. of Soc. Servs., 842 F.2d 1158, 1164 (10th

Cir. 1988)).

       In the present case, the agencies did not find facts but simply interpreted their own

regulation. When an agency interprets its own regulation, the reviewing court defers to

that agency interpretation “unless that interpretation is plainly erroneous or inconsistent

with the regulation.” See Decker v. Northwest Environmental Defense Center, 568 U.S.

597, 613 (2013) (internal quotation and citations omitted). The reviewing court will also

defer to the agency interpretation if there is no indication that the agency’s current view “is

a change from prior practice or a post hoc justification adopted in response to litigation.”

See id. at 614 (internal quotation and citation omitted). “It is well established that an

agency’s interpretation need not be the only possible reading of a regulation – or even the

best one – to prevail.” See id. at 613.

                                              3
       III.    Analysis

       The reviewed agency determination, FAD-277, addressed Section 14 of the Basic

Provisions, 7 C.F.R. § 457.8 sec. 14, which sets forth certain duties of the insured and the

AIP in the event of a loss. See id. Section 14(e)(4) states that in order to receive any

indemnity under a policy, the insured must “provide” “[a] complete harvesting, production,

and marketing record of each insured crop by unit including separate records showing the

same information for production from any acreage not insured;” certain other records; and

any other information required to settle the claim. See id. sec. 14(e)(4)(i). Section 14(e)(4)

also imposes duties on the insured to cooperate with the AIP in the investigation or

settlement of the claim, including by providing any records requested; to establish the total

production or value received for the insured crop and to establish that the insured has

complied with all provisions of the policy; and to submit to an examination under oath

upon request. See id. sec. 14(e)(4)(ii)-(iv). Section 14(e)(5) states as follows: “Failure to

comply with any requirement contained in section 14(e)(4) will result in denial of the claim

. . . .” See id. sec. 14(e)(5).

       In requesting an FAD, plaintiffs presented the following question:

       Is the denial of a claim under Sections 14(e)(4)(i) and 14(e)(5) proper when
       an insured producer inadvertently fails to supply some, but not all, of its
       harvesting or production records to the AIP and the AIP obtains the missing
       harvesting or production records from third parties such as grain elevators
       through the independent loss adjustment investigation it is required to
       perform pursuant to the Loss Adjustment Manual?

In their request, plaintiffs summarized their suggested interpretation as follows:

       The denial of a claim under Sections 14(e)(4)(i) and 14(e)(5) is not proper
       when an insured producer inadvertently fails to produce some of its

                                              4
       harvesting or production records and the AIP obtains the missing records
       from third parties through the independent loss adjustment investigation it is
       required to perform pursuant to the Loss Adjustment Manual.

              The denial authorized by Section 14(e)(5) is for those situations where
       the loss adjustment process results in a finding that there is a complete
       absence of records necessary to accurately adjust the loss, whether from the
       insured producer or third parties.

In their request, plaintiffs proceeded to make three arguments in support of their suggested

interpretation. First, plaintiffs argued that the loss adjustment process under the Basic

Provisions is a cooperative one that involves the AIP, the insured, and third parties, and

that third-party documents should therefore be used to adjust a claim. Second, plaintiffs

argued that the agency’s Loss Adjustment Manual (LAM) indicates that adjusters should

use third-party documents to adjust a loss. Third, plaintiffs argued that the term “provide”

in Section 14(e)(4)(i) should include the production of documents by third parties with the

insured’s permission.

       In FAD-277, defendants rejected plaintiffs’ suggested interpretation. Defendants

noted that Section 14(e)(4) clearly states that an insured must provide complete records in

order to receive any indemnity under a policy, and that under Section 14(e)(5) a failure to

meet that obligation results in a denial of the claim. Defendants further stated that the

AIP’s obligation to obtain records from third parties is for the purpose of verifying that the

insured has provided a complete set of records and not to establish the insured’s actual crop

production. Defendants stated that plaintiffs’ interpretation would render Section 14(e)(5)

a nullity because an AIP will only realize records are missing if it discovers them from

third parties. Defendants also stated that an AIP is not in a position to determine whether


                                              5
a failure was intentional or inadvertent, and that the regulation was therefore drafted to give

the insured the obligation to provide complete records. Finally, defendants stated that

denial of a claim need not be based on a complete absence of records, but rather may be

based on an insured’s failure to provide complete records.

       Plaintiffs first argue that defendants’ interpretation in FAD-277 is arbitrary and

capricious because the Basic Provisions in 7 C.F.R. § 457.8 set forth a collaborative process

(an insured has a duty to cooperate with the AIP); do not impose a deadline for the

provision of records or require the insured to provide all records at the same time; and

provide for the use of documents from third parties. Why, plaintiffs wonder, would AIPs

be told to obtain documents from third parties if they were not supposed to use those

documents in the adjustment process. Plaintiffs also note that the Basic Provisions do not

explicitly state that an AIP may deny a claim even if it has all documents necessary for

adjustment of the claim.

       The Court rejects this argument. Whatever the merits of plaintiffs’ interpretation,

defendants’ interpretation of Section 14(e)(5) is not unreasonable or arbitrary. Indeed,

Section 14(e)(5) unambiguously provides that if an insured fails to comply with any

requirement in Section 14(e)(4) – including therefore the requirement to provide complete

records – the claim will be denied. The regulation does not state that the claim will be

denied only if the insured provided no records; nor does the regulation state that the claim

will be denied only if the failure to comply was intentional or knowing. By their

interpretation, plaintiffs are essentially seeking to add exceptions that are not found in the



                                              6
regulation, and defendants acted reasonably in refusing to add those exceptions and in

interpreting the regulation in accordance with its plain language.

       Moreover, defendants’ plain-language interpretation is not necessarily inconsistent

with the insured’s duty to cooperate and the AIP’s duty to obtain records from third parties.

The AIP has a duty to investigate a claim by an insured, but the Basic Provisions give the

insured the burden to establish its claim (and to provide complete records); thus, defendants

reasonably interpreted the Basic Provisions as authorizing the AIP to use third-party

records merely to verify the insured’s information and not to establish the entitlement to

indemnity in the first place.

       Defendants’ interpretation is also consistent with other portions of the Basic

Provisions. For instance, Section 15(b) states that if an insured fails to provide verifiable

records of harvested production, no indemnity will be paid. Under Section 21(e), other

failures by an insured (to provide access to the crop or farm, to authorize access to third-

party records, to assist in obtaining third-party records) will also result in a denial of

indemnity.

       The Court also rejects plaintiffs’ argument that defendants’ interpretation in FAD-

277 is arbitrary and capricious because it is inconsistent with the LAM. Plaintiffs note that

the LAM instructs AIPs adjusting claims to verify or determine the insured’s actual

harvested production, including by considering documents obtained from third parties.

Plaintiffs especially rely on the LAM’s provisions regarding corrected claims (LAM §

1238). For instance, the LAM states that one instance in which a claim may be corrected

is when the insured failed to report all production from a unit. In addition, in the event of

                                             7
a corrected claim, the adjuster is to submit a report containing certain information,

including the insured’s explanation for reporting incorrectly and a determination whether

the insured deliberately withheld or concealed information. Plaintiffs argue that these

provisions of the LAM suggest that third-party records may be used to correct or remedy

an insured’s failure to provide complete production records. They also argue that these

provisions, which call for a determination of intent, contradict defendants’ rationale that

an AIP is not in a position to determine whether a failure was inadvertent.

       Defendants did not specifically address these provisions of the LAM in FAD-277.

Nevertheless, it was not arbitrary to rely solely on the regulations and not on the LAM,

which is an internal manual and does not have the force of the regulations. See e.g., JPM-

RDP Farms, LLC v. United States Dept. of Agriculture-Risk Mgmt. Agency, 2018 WL

1167325, at *12 (M.D. Fla. Mar. 6, 2018) (case is governed by the regulation, not the LAM,

an internal manual). Plaintiffs argue that Section 14(i) of the Basic Provisions incorporates

the LAM by reference, thus giving it equal weight. Section 14(i), however, states only that

AIPs “recognize and apply the loss adjustment procedures established or approved by the

[FCIC].” See 7 C.F.R. § 457.8 sec. 14(i). That provision does not purport to incorporate

all such procedures by reference into the regulation, or to give any particular additional

terms the force of law. Plaintiffs have provided no authority supporting its argument for

incorporation of the LAM by reference. Nor does the LAM purport to be an interpretation

of the regulations, such that FAD-277 might be considered an unjustified change in

interpretation of Section 14(e).



                                             8
       In addition, FAD-277 is not necessarily inconsistent with the portions of the LAM

cited by plaintiffs. Plaintiffs’ request for an FAD did not present the situation of a corrected

claim. Moreover, the fact that a claim may be corrected after an insured initially failed to

provide complete information does not mean that the corrected information need not

ultimately be provided by the insured. Indeed, the LAM (§ 901) acknowledges that the

insured is required to provide complete records.

       Although plaintiffs did not make this argument in making its request for an FAD,

plaintiffs now argue that FAD-277 is inconsistent with a previous interpretation, FAD-18,

and that defendants acted arbitrarily and capriciously by changing their position without

justification. The Court rejects this argument as well. FAD-18, issued in 2003, interpreted

a provision in 7 C.F.R. § 457.7 which stated as follows: “No indemnity shall be paid unless

the insured complies with all terms and conditions of the contract.” Defendants stated as

follows in FAD-18:

       [FCIC] agrees that section 457.7 requires an insured to comply with all policy
       provisions before an indemnity is paid. In addition, section 14(a) of the
       Common Crop Insurance Policy (Basis Provisions) (7 C.F.R. § 457.8)
       requires compliance with all policy provisions before an indemnity is paid.
       Failure to comply with the policy requirements constitutes a breach of the
       insurance contract and could jeopardize receipt of any indemnity if such
       breach is determined to be substantive. For example, if the breach results in
       the inability to accurately determine the amount of loss or whether a loss
       occurred, then no indemnity could be paid.

       However, when failure to comply with a provision is determined to not affect
       the amount or existence of a loss in any way, or when the policy provides a
       remedy for the failure to comply with a policy term, then an indemnity may
       still be paid. For example, section 3(c) of the Basis Provisions requires the
       insured to report production for an insured crop by a certain time, but this
       section also states a yield will be assigned if the insured fails to comply with


                                               9
       the requirement. In this case, although the insured did not fully comply with
       a policy provision, an indemnity could still be paid.

Thus, plaintiffs argue, under the previous interpretation of Section 14 of the Basic

Provisions, indemnity would be denied only if the breach is substantive, in the sense that

the ability to determine the loss has been affected. Plaintiffs further argue that in the

scenario it presented to defendants, the loss could still be adjusted using the third-party

records, and FAD-277’s interpretation requiring denial of the claim therefore represents a

change in position.

       The two FADs are not necessarily inconsistent, however, because defendants were

interpreting different regulations in those two instances. A different set of Basic Provisions

was in effect when FAD-18 was issued in 2003. At that time, Section 14(a), cited in FAD-

18, merely stated, as a duty of the AIP, that if the insured has complied with all policy

provisions, the AIP would pay the loss within a certain time frame. See 7 C.F.R. § 457.8

sec. 14(a) (second (a)) (2003). FAD-18 did not interpret any provision that called for the

denial of a claim in certain circumstances, however. The Basic Provisions have been

amended multiple times since 2003, and Section 14 now explicitly and unambiguously

states that a claim will be denied if the insured has not satisfied certain requirements,

including the requirement to provide complete records.           Because defendants were

interpreting materially different regulations, FAD-277 does not represent an unreasoned

departure from their previous interpretation.1


       1
        In addition, the failure to provide complete records is not similar to the example
given in FAD-18, in which the policy specifically provided for a particular remedy. The
Continued…
                                             10
       Finally, plaintiffs argue that an insured’s duty to “provide” records as set forth in

Section 14(e)(4)(i) should be interpreted to include the situation in which records have been

obtained from third parties because the insured must have authorized the release of those

records. Thus, plaintiffs argue that an insured has satisfied that duty to “provide” records

even when the complete set of documents has come at least in part from third parties.2 The

Court cannot conclude, however, that defendants interpreted the regulation in an arbitrary

or capricious or unreasonable manner in interpreting Section 14(e)(4) to require the insured

to submit the records itself.3 Moreover, defendants’ interpretation appears to be consistent

with Section 21 of the Basic Provisions, which states that the insured, by applying for the

insurance, has authorized the AIP and defendants to obtain records from third parties, and

which requires the insured to assist in obtaining such records. See 7 C.F.R. § 457.8 sec.

21(d). Section 21 further states that the failure to provide access to the crop or farm or to

authorize access to third-party records or to assist in obtaining such records will result in a

denial of indemnity. See id. sec. 21(e). Thus, the Basic Provisions have addressed

separately the provision of records by the insured and the authorization by the insured of




failure to provide records naturally affects the AIP’s ability to adjust the claim, and the
current regulation specifically provides for denial in that situation.
        2
          In FAD-277 defendants did not specifically address the meaning of the word
“provide”; they made clear, however, that they were interpreting the regulation to mean
that an insured does not satisfy its obligation by reference to documents obtained from third
parties.
        3
          The Court does not read FAD-277 as necessarily foreclosing the possibility that
the insured has properly provided records by having them delivered by a party within its
control (such as its attorney or other agent). In their request for an FAD, plaintiffs did not
present the situation in which the referenced third parties were necessarily within the
insured’s direct control.
                                              11
access to third-party records. Indeed, under plaintiffs’ interpretation of “provide”, Section

21(e) would be superfluous as it relates to the failure to authorize access to third-party

records, as such a failure would already be addressed by Sections 14(d) and 14(e).

       As noted above, the Court must defer to defendants’ reasonable interpretation of the

Basic Provisions, and that interpretation need not be the best or only interpretation. In this

case, defendants, in interpreting Section 14 of the Basic Provisions, did not act arbitrarily

or capriciously in interpreting the regulation in accordance with its plain language to

require a complete provision of records by the insured, whether or not the AIP has obtained

records from third parties. Accordingly, the Court will not set aside FAD-277 as requested

by plaintiffs, and judgment will be entered in favor of defendants in this matter.



       IT IS THEREFORE ORDERED BY THE COURT THAT defendants’ Final

Agency Determination (FAD-277) shall not be set aside, and judgment shall be entered in

favor of defendants in this matter.


       IT IS SO ORDERED.


       Dated this 14th day of June, 2019, in Kansas City, Kansas.


                                                  s/ John W. Lungstrum
                                                  John W. Lungstrum
                                                  United States District Judge




                                             12
